De Witt, J.
If the plaintiff and the board had agreed that Mr. Walsh should render his services, and that the board should pay him therefor $300, this judgment must be affirmed. We think it is perfectly clear in the case that Mr. Walsh offered to help try the lawsuit mentioned for a sum not to exceed $300. Appellant argues, however, that there was no official action of the board making such a contract with him. It probably is true that the board, in session, did not officially make such-contract. The negotiations were carried on largely through the county attorney, who was the official counsel for the board. Mr. Walsh participated in the trial of the case, *416which lasted for many weeks. He made his proposition to render these services for a sum not over $300; and, while there is some conflict in the testimony between the plaintiff and the chairman of the board as to whether Mr. Walsh withdrew this offer beforef the completion of his services in the trial of the case, we think there is sufficient in the record to sustain the finding of the lower court that the plaintiff did not withdraw his offer until after the services were wholly rendered. He remained in the case throughout the whole trial, and the board allowed him to go on with the services after he had made the $300 proposition.
We are clearly of the opinion that, the proposition by the plaintiff being made, and his rendering his services with the knowledge of the members of the board, he could not withdraw that proposition after the services were completed. For all that appears in the testimony, the plaintiff’s only attempt to withdraw the $300 proposition, and to arrange for a larger compensation, was after the services were completed. The chairman of the board of trustees testified that, as they already had assistant counsel, they would not have employed another assistant for a sum greater than $300. The plaintiff was unfortunate in getting himself into a position to render very extended and valuable services for a compensation which is conceded, and which appears to us, to be very inadequate. But, under the facts as they appeared to the district court, we think the testimony was sufficient to sustain the judgment of that court, and the same must therefore be affirmed.

Affirmed.

Pemberton, C. J., concurs.
Hunt, J., having tried this case as district judge, does not participate in this decision.